                      2:20-cr-20047-MMM-EIL # 69          Page 1 of 15
                                                                                               E-FILED
                                                                    Tuesday, 08 June, 2021 06:55:20 PM
                                                                          Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
               Plaintiff,                  )
                                           )
       vs.                                 )      Case No. 20-CR-20047
                                           )
SHAMAR BETTS,                              )
                                           )
              Defendant.                   )

                            THE UNITED STATES OF AMERICA’S
                              SENTENCING COMMENTARY

       NOW COMES the United States of America, by Douglas J. Quivey, Acting United

States Attorney for the Central District of Illinois, and Eugene L. Miller, Assistant United

States Attorney, and hereby submits the sentencing commentary of the United States.

                                         SUMMARY

       At a time of national civil unrest, the defendant incited a riot in Champaign,

Illinois, that resulted in over $1.8 million in property damage and looting to

approximately 73 businesses. This unprecedented riot shook the confidence of the local

community. Even as the riot took place, the defendant encouraged others to participate.

After the full extent of the riot was known, the defendant described himself as a “hero”

and a “legend.” For the reasons set forth herein, a sentence of five years of imprisonment

followed by three years of supervised release is appropriate, but not greater than

necessary, to satisfy the sentencing factors set forth at 18 U.S.C. § 3553(a).
                      2:20-cr-20047-MMM-EIL # 69          Page 2 of 15




                                      BACKGROUND1

       The charges relate to a riot on Sunday, May 31, 2020, that began at Market Place

Mall in Champaign, Illinois, and then spread to other businesses in the area. The

defendant incited the riot by posting a flyer on his Facebook Account stating, “RIOT @

MarketPlace Mall” at 3, and encouraging people to bring bricks. R. 1 ¶7. The flyer stated,

“After the mall we hitting the whole PROSPECT & NEIL.” R. 1 ¶7. The area of North

Prospect Avenue and Neil Street, where the mall is located, is a commercial area in

Champaign. Tr. 5. The flyer included an image of a burning vehicle. R. 1 ¶7. The

defendant also posted a message, which accompanied the flyer, stating that he wanted

the community to “fear us.” R. 1 ¶6. (A copy of the flyer and accompanying message are

attached to the criminal complaint. R. 1, Ex. A & B.) This posting took place during a

weekend of national civil unrest.

       The defendant participated in the rioting and looting by taking clothing from the

vandalized Old Navy and Macy stores located at Market Place Mall. R. 1 ¶¶ 9-12.

During the riot, the defendant posted on Facebook Live a video stating, “Look what a

n[***]a just started…look what a n[***]a just started. We out here…we out here…we out

here…we out here. All ya’ll talking that s[**]t under my post…we out here. F[**]k that I

needs that…we out here.” R. 1 ¶9; MJ Tr. 7. During and after the riot, the defendant

bragged about starting the riot, stating “I started this,” “We out here in this b***h. My




       1 This information is either detailed in the Presentence Report, or upon information and
belief, will be presented during the sentencing hearing in this case.


                                              2
                      2:20-cr-20047-MMM-EIL # 69         Page 3 of 15




s**t went up,” “Are you sliding to my riot?,” “I’m started this mf riot wish yo a** was

here,” “Got this b***h bussing,” and “I’m a f*****g hero.” Tr. 10, 12-13; R. 1 ¶13; MJ Tr. 7.

       The riot caused over $1.8 million dollars of damages, including smashed windows

and broken doors, and the looting of approximately 73 businesses, including multiple

small businesses that were set to reopen on June 1 after being shut down due to the

COVID-19 pandemic. R. 1 ¶¶8-10; Tr. 6; MJ Tr. 6. Dozens of off-duty police officers had

to be called to the riot, costing local taxpayers over $100,000 and resulting in multiple

assaults of and intense confrontations with police officers. Tr. 4-6; MJ Tr. 6. The officers

were unable to stop much of the rioting and looting, which continued into the early

morning hours of Monday, June 1. MJ Tr. 6. After the riot, the defendant fled to

Mississippi, where he was eventually arrested by the United States Marshals Service on a

state warrant for burglary and a federal warrant for inciting a riot. R. 1 ¶14; MJ Tr. 7.

                      APPLICABLE SENTENCING GUIDELINES

       The Anti-Riot Statute, 18 U.S.C. § 2101, is not listed in the Statutory Index to the

United States Sentencing Guidelines. U.S.S.G. App. A. Because the Sentencing

Commission has not expressly promulgated a guideline for the Anti-Riot Statute, the

guidelines direct that the Court should “apply the most analogous offense guideline.”

U.S.S.G. §2X5.1. The U.S. Probation Office in this case has determined that “there is not a

sufficiently analogous guideline.”2 PSR ¶26. The United States objects and asserts that



       2 Although the PSR Addendum states there is no analogous guideline according to the
Sentencing Commission, the Sentencing Commission has not had a quorum since December of
2018. Thus, any such direction after that date would be the position of a staffer, not the
Sentencing Commission itself.

                                              3
                     2:20-cr-20047-MMM-EIL # 69          Page 4 of 15




Section 2B1.1 (Property Damage or Destruction; Offenses Involving Stolen Property; etc.)

is the most analogous offense guideline in this case.

       A sentencing court is required to correctly calculate the applicable Sentencing

Guidelines, and the failure to do so may require a remand for resentencing. United States

v. Hammond, 996 F.3d 374, 400 (7th Cir. 2021). Here, the parties agree that Section 2X5.1

applies because no guideline expressly has been promulgated for Section 2101. Section

2X5.1, in turn, directs the sentencing court to apply the most analogous offense

guideline. The commentary to Section 2X5.1 further states:

       Many offenses . . . are not listed in the Statutory Index or in any of the lists
       of Statutory Provisions that follow each offense guideline. Nonetheless, the
       specific guidelines that have been promulgated cover the type of criminal
       behavior that most such offense proscribe. The court is required to determine
       if there is a sufficiently analogous offense guideline, and, if so, to apply the
       guideline that is most analogous.

U.S.S.G. §2X5.1 comment. (backg’d.).

       The Guidelines themselves provide no further direction on how to determine the

most analogous guideline. The Seventh Circuit does not appear to have addressed the

issue, either. Other circuit courts, however, have first used an “elements-based”

approach to identify sufficiently analogous offense guidelines, and then looked at the

facts in the indictment to determine the most analogous offense guideline. Under this

accepted approach, Section 2B1.1 is the most analogous offense guideline to the

defendant’s violation of the Anti-Riot Statute.

       Under the “elements-based” approach, the sentencing court compares the relevant

elements of the defendant’s crime of conviction to the elements of federal offenses


                                             4
                      2:20-cr-20047-MMM-EIL # 69           Page 5 of 15




already covered by a specific guideline. United States v. Jackson, 862 F.3d 365, 372 (3d Cir.

2017); United States v. Calbat, 266 F.3d 358, 363 (5th Cir. 2001); United States v. Nichols, 169

F.3d 1255, 1270 (10th Cir. 1999); United States v. Osborne, 164 F.3d 434, 437 (8th Cir. 1999).

Sentencing courts are instructed to conduct this inquiry in a flexible and open-ended

fashion because “analogy does not mean identity. It implies difference.” Jackson, 862 F.3d

at 375-76 (quoting Sturm v. Ulrich, 10 F.2d 9, 11 (8th Cir. 1925)). Thus, courts applying the

elements-based approach look for similar, not identical, elements. In other words, the

court must determine what analogous provisions are “within the ballpark.” United States

v. Rakes, 510 F.3d 1280, 1287 (10th Cir. 2007). “[B]y definition, analogous guidelines do

not and need not perfectly match the defendant’s crime.” United States v. Allard, 164 F.3d

1146, 1147-50 (8th Cir. 1999). “A perfect match of elements is not necessary (or even

expected).” Jackson, 862 F.3d at 376. By way of example, “a homicide guideline could be

considered to be ‘sufficiently analogous’ to an offense that does not even require proof of

death.” Id. at 389.

       The applicable elements to the defendant’s conviction in this case of Inciting a

Riot, in violation of Title 18, United States Code, Section 2101(a), are (1) the defendant

used a facility of interstate commerce with intent to incite, organize, participate in, or

carry on a riot; and (2) during the course of such use or thereafter, the defendant

performed or attempted to perform a necessary overt act, namely, inciting, organizing,

participating in, or carrying on a riot. A “riot” means a public disturbance involving an

act or acts of violence by one or more persons part of an assemblage of three or more

persons, which act or acts constitute a clear and present danger of, or result in, damage

                                               5
                       2:20-cr-20047-MMM-EIL # 69            Page 6 of 15




or injury to the property of any other person or to the person of any other individual. 18

U.S.C. § 2102(a). “To incite, participate in, or carry on a riot” includes, but is not limited

to, instigating other persons to riot. 18 U.S.C. § 2102(b). Thus, the gravamen of the

defendant’s offense is inciting, organizing, participating, and carrying on a public

disturbance resulting in “damage or injury to the property of any other person or to the

person of any other individual.”

       Multiple other federal statutes include elements “within the ballpark” of

criminalizing damage or injury to property or to another person. For example, various

federal statutes include as an element damage or injury to the property of another: 18

U.S.C. § 1361 (Damage to government property) includes the element “willfully injures

. . . any property”; 18 U.S.C. § 1363 (Damage to buildings or property) includes the

element “willfully and maliciously destroys or injures any structure, conveyance, or

other real or personal property”; 18 U.S.C. § 1369 (Destruction of memorials) includes the

element “willfully injures or destroys . . . any structure, plaque, statue or other

monument.”3 These statutory provisions all fall under Section 2B1.1 of the Sentencing

Guidelines, which by its title includes “Property Damage or Destruction.”

       Similarly, other federal statutes include as an element damage or injury to the

person of another: 18 U.S.C. § 111 (assaulting certain officers) includes the element

“forcibly assaults . . . any person . . .”; 18 U.S.C. § 112 (protection of foreign officials)



       3 Although  these offenses also include other elements -- specifically, jurisdictional-type
elements – not included in the Anti-Riot Statute, “it is only to be expected that the offense of
conviction may include more expansive elements than the federal offense or additional
elements missing from the federal counterpart.” Jackson, 862 F.3d at 382.

                                                 6
                      2:20-cr-20047-MMM-EIL # 69           Page 7 of 15




includes the element “assaults a foreign official . . .”; 18 U.S.C. § 113(a)(6) (assaults)

includes the element “assault resulting in serious bodily injury.” These statutory

provision all fall under Section 2A2.2 of the Sentencing Guidelines, which includes

“Aggravated Assault.”

       Having determined that both Section 2B1.1 and Section 2A2.2 are analogous

guidelines to the federal Anti-Riot Statute under the elements-based approach, the Court

must determine which is the most analogous guideline, that is, “the one that covers the

‘type of criminal behavior’ of which the defendant was convicted.” Jackson, 862 F.3d at

376 (quoting Calbat, 266 F.3d at 363).

       In United States v. Daley, Miselis, and Gillen, No. 3:18-CR-25 (NKM), each of the

defendants was charged with violations of the Anti-Riot Statute. Unlike this case,

however, the indictment charged the defendants with injury to other persons rather than

damage or injury to the property of others. Therefore, both the defendants and the

United States agreed that U.S.S.G. §2A2.2 (Aggravated Assault) was the most analogous

guideline. See United States v. Miselis, et al., Case No. 3:18-CR-25-NKM, Document 142 at

28 (July 15, 2019). Notably, the U.S. Probation Office and the Court applied Section

2A2.2, and no one asserted that there was not a sufficiently analogous guideline under

Section 2X5.1.

       Here, however, the indictment does not allege injury to the person of others, but

instead, it alleges damage and looting to the property of others. Thus, Section 2B1.1,

which references federal statutes whose elements criminalize damage to property, is the

most analogous guideline. This conclusion is bolstered by the fact that the indictment

                                               7
                       2:20-cr-20047-MMM-EIL # 69            Page 8 of 15




alleges, and the defendant has admitted, that he was also involved in looting. Section

2B1.1 also is the appropriate guideline for “Offenses Involving Stolen Property,” such as

a violation of 18 U.S.C. § 2315 (Possession of stolen goods). In fact, the Introductory

Comment to Section 2B notes that it addresses “basic forms of property offenses: theft . . .

and simple property damage or destruction. These guidelines apply to offenses

prosecuted under a wide variety of federal statutes . . .” More specifically, Section 2B1.1

states that “[t]his guideline covers offenses involving theft, stolen property, [and]

property damage and destruction . . .” U.S.S.G. § 2B1.1, comment. (backg’d.). Thus,

Section 2B1.1 is the most analogous guideline here.

       Because Section 2B1.1 is the most analogous guideline to a violation of 18 U.S.C.

§ 2101, the PSR should have calculated the defendant’s offense level under that

guideline. The defendant’s base offense level is 6 pursuant to §2B1.1(a)(2). His offense

level is increased by 16 levels to level 22 because the loss was more than $1.5 million

pursuant to §2B1.1(b)(1)(I).4 This is entirely appropriate:

       The Commission has determined that, ordinarily, the sentences of
       defendants convicted of federal offenses should reflect the nature and
       magnitude of the loss caused or intended by their crimes. Accordingly, along
       with other relevant factors under the guidelines, loss serves as a measure of
       the seriousness of the offense and the defendant’s relative culpability and is
       a principal factor in determining the offense level under this guideline.



       4 The PSR calculated the restitution amount as at least $1,549,405.50, although it noted it
was expected to be higher as more victims provide the government with their loss amounts.
PSR ¶ 86. The defendant did not object to that restitution amount in his initial objections to the
PSR. The current amount of restitution based on victim responses is now at $1,832,440.07. See
Loss Spreadsheet prepared by FBI Special Agent Andrew Huckstadt, attached hereto as
Exhibit A.


                                                 8
                      2:20-cr-20047-MMM-EIL # 69         Page 9 of 15




U.S.S.G. §2B1.1, comment. (backg’d.).

       The defendant’s offense level also is increased by two levels to level 24 because it

involved 10 or more victims under §2B1.1(b)(2)(A). In fact, paragraph 86 of the PSR sets

forth that approximately 73 businesses were vandalized and looted during the riot.

Arguably, because the number of victims far exceeded 10, an upward variance could be

warranted.5 Cf. United States v. Miell, 744 F. Supp. 2d 904, 953 (N.D. Iowa 2010) (varying

upward where number of victims far exceeded number necessary for an enhancement

under Section 2B1.1(b)(2)), aff'd, 661 F.3d 995 (8th Cir. 2011). Moreover, the defendant

was clearly aware of the large number of his victims. On June 1, 2020, the evening after

the riot, he posted on his Facebook page, “Lmoa yea ima legend for that shit we hit every

store in that town 300 deep.”

       The defendant’s offense level is increased by two levels to level 26 because it

involved the reckless risk of serious bodily injury pursuant to §2B1.1(b)(16)(A). As the

United States will establish during the sentencing hearing, the riot incited and

participated in by the defendant resulted in a number of tense confrontations between

rioters and armed police officers and business owners. This created a reckless risk of

serious bodily injury that was only avoided by the restraint of the police officers and

business owners.

       The defendant’s offense level is increased by four levels to level 30 because the

defendant was an organizer of a criminal activity that involved five or more participants



       5Nonetheless, an upward variance will not be necessary because the defendant’s
advisory sentencing guideline range is the statutory maximum sentence of five years.

                                             9
                     2:20-cr-20047-MMM-EIL # 69         Page 10 of 15




and was otherwise extensive pursuant to §3B1.1(a). The riot began with approximately

50 to 75 people, PSR ¶12, and grew in size as the riot continued. Although not required

for the enhancement, it is clear that the defendant was aware of the number of

participants. For example, he noted on his Facebook page at around 1:27 p.m. (1 ½ hours

before the scheduled riot), “Hell yea I got at least 100 mfs saying they sliding on bro.”

Earlier that day, around 10:31 a.m., he had posted, “Spread the word the more people the

sweeter.”

       Should the defendant accept responsibility for his offense by the time of

sentencing, his offense level would be reduced by three levels to level 27 pursuant to

§3E1.1(a). To qualify for the reduction, a defendant must (1) demonstrate sincere remorse

or contrition; (2) truthfully admit the conduct comprising the offense; and (3) neither

falsely deny nor frivolously contest relevant conduct. United States v. Sandidge, 784 F.3d

1055, 1063 (7th Cir. 2015). The defendant bears the burden on this issue; he must clearly

demonstrate acceptance of responsibility by a preponderance of the evidence to receive

this reduction. See United States v. Cunningham, 103 F.3d 596, 598 (7th Cir. 1996). “A

defendant who enters a guilty plea is not entitled to an adjustment under this section as a

matter of right.” USSG § 3E1.1, comment. (n.3).

       Based on the foregoing, the United States submits that the defendant’s total

offense level is 27 (assuming he accepts responsibility) and he faces a sentencing

guideline range of 70 to 87 months, which becomes the statutorily authorized maximum

sentence of 60 months of imprisonment pursuant to U.S.S.G. §5G1.1(a), to be followed by




                                            10
                     2:20-cr-20047-MMM-EIL # 69          Page 11 of 15




one to three years of supervised release, a fine range of $25,000 to $250,000, mandatory

restitution as determined by the Court, and a $100 special assessment.

                               SECTION 3553(a) FACTORS

       The United States submits that the Section 3553(a) sentencing factors require a

sentence of five years of imprisonment, to be followed by three years of supervised

release, mandatory restitution of at least $1,832,440.07 to be determined by the Court at

the time of sentencing, no fine in light of the substantial restitution obligations, and a

$100 special assessment. First, as detailed previously, the nature and circumstances of the

offense involve an unprecedented riot that the defendant started with the intent to create

widespread damage, destruction, and loss of security to the entire Champaign, Illinois

community during a time of national civil unrest. This was not a protest or

demonstration that got out of hand. This is what the defendant intended from its

inception. For example, when someone responded to his call for a riot by encouraging

him to protest, he posted on Facebook on the morning of the riot, “Naw we gotta turn

this b***h up that protest s**t ain’t doing nun rn.” He also posted that morning, “I ain’t

tryna burn that b***h I’m tryna loot that mf” and “We finna steal shit.” He also posted

that morning, “I had to start the movement.” The defendant intended to and did incite a

riot, with both property damage and looting, starting at Marketplace Mall and then

spreading throughout the community. That is exactly what occurred. Having

successfully incited a riot in Champaign, he then fled to Mississippi.

       Second, unfortunately, the defendant’s history includes the diagnoses of

Disruptive Mood Dysregulation Disorder and Conduct Disorder in 2016 at the age of 15

                                             11
                     2:20-cr-20047-MMM-EIL # 69         Page 12 of 15




(and well before the death of George Floyd). PSR ¶ 43. Disruptive Mood Dysregulation

Disorder is characterized by “ongoing irritability, anger, and frequent, intense tempter

outbursts.” See https://www.nimh.nih.gov/health/publications/ disruptive-mood-

dysregulation-disorder. Conduct Disorder is characterized by aggression to people and

animals, destruction of property, deceitfulness, lying, stealing, and serious violations of

rules. https://www.aacap.org/aacap/families_and_youth/ fact_for_families/fff-

guide/conduct-disorder-033.aspx. The defendant was diagnosed with these disorders

when hospitalized in Mississippi following illegal drug use, aggressive behavior towards

his aunt, skipping school, and running away from home. PSR ¶ 42-43. Upon release, the

defendant was placed on a treatment plan, including medication, but he discontinued his

treatment, including stopping his medications, and moved to Champaign, Illinois, to live

with his brother. PSR ¶ 44.

       The United States submits that a five-year sentence is necessary to reflect the

seriousness of the defendant’s offense and to provide just punishment for the offense.

Additionally, perhaps no other crime demands an appropriate sentence to promote

respect for the law than the defendant’s criminal conduct in inciting a riot for the very

purpose of disrespecting the law, especially the laws that protect the buildings and

possessions of local business owners from damage, destruction, and looting.

       Moreover, by imposing a sentence within the advisory guideline range, the Court

will avoid unwarranted sentence disparities among defendants with similar records who

have been found guilty of similar conduct. Importantly, a substantial sentence is

necessary to afford adequate deterrence to criminal conduct to others who would engage

                                            12
                      2:20-cr-20047-MMM-EIL # 69        Page 13 of 15




in riotous conduct. Here, the defendant held himself out to be a “f*****g hero.” At the

riot, he bragged that, “I started this s**t.” About 2 ½ hours into the riot, he posted, “Ima

legend for that s**t.” Then, the day after the riot, he repeated, “Lmoa yea ima legend for

that s**t we hit every store in that town 300 deep.” Then, the next day, June 2, he

repeated, “Ima real life legend.” Those who mistakenly believe they can become a

“legend” by inciting and participating in riots must be deterred.

       The United States will also recommend that the Court impose the conditions of

supervised release set forth in paragraphs 71 to 80 of the PSR. The United States submits

that this sentence is sufficient, but not greater than necessary, under the Section 3553(a)

factors, as it will further explain at sentencing.

                                         WITNESSES

       In support of the foregoing, the United States intends to present at sentencing the

testimony of Special Agent Andrew Huckstadt and Task Force Officer Christopher

Elston of the Federal Bureau of Investigation, Lance Carpenter of the Champaign Police

Department, and S.S., the owner of Good Vibes in Champaign, Illinois. The United States

may also read victim-impact statements submitted by victims pursuant to 18 U.S.C.

§ 3771.6




       6While preparing this sentencing commentary, the United States received the sentencing
commentary of the defendant. The United States intends to file a response to the defendant’s
sentencing commentary, including identifying any additional witnesses who may be necessary
to respond to additional matters raised by the defendant therein.

                                              13
                     2:20-cr-20047-MMM-EIL # 69         Page 14 of 15




       WHEREFORE, the United States of America respectfully requests that this Court

sentence the defendant, Shamar Betts, to 60 months of total imprisonment, to be followed

by three years of supervised release under the conditions set forth in the Presentence

Report, restitution of at least $1,832,440.07, no fine, and a $100 special assessment.


                                            Respectfully submitted,

                                            DOUGLAS J. QUIVEY
                                            ACTING UNITED STATES ATTORNEY


                                           s/ Eugene L. Miller
                                           Eugene L. Miller, Bar No. IL 6209521
                                           Assistant United States Attorney
                                           201 S. Vine St., Suite 226
                                           Urbana, IL 61802
                                           Phone: 217/373-5875
                                           Fax: 217-373-5891
                                           eugene.miller@usdoj.gov




                                             14
                        2:20-cr-20047-MMM-EIL # 69      Page 15 of 15




                               CERTIFICATE OF SERVICE

       I hereby certify that on June 8, 2021, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing

to counsel of record.




                                           s/ Eugene L. Miller
                                           Eugene L. Miller, Bar No. IL 6209521
                                           Assistant United States Attorney
                                           201 S. Vine St., Suite 226
                                           Urbana, IL 61802
                                           Phone: 217/373-5875
                                           Fax: 217-373-5891
                                           eugene.miller@usdoj.gov




                                             15
